Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/24/2022 has been entered.
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17, 19-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/22/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim 11 is allowable. Claims 14-16, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species I and II, as set forth in the Office action mailed on 2/22/2022, is hereby withdrawn and claims 14-16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 3-6, 8-17, 19-22, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowable subject matter of claims 1, 3-6, 8-10, and 24 is the inclusion of the limitation wherein the semiconductor substrate of the first chip extends continuously from an edge of the first chip to another edge of the first chip; wherein the fourth chip comprises a semiconductor substrate, the semiconductor substrate of the fourth chip extends continuously from an edge of the fourth chip to another edge of the fourth chip, and sidewalls of the first chip are aligned with sidewalls of the fourth chip in combination with the other limitations of the claim.  For example: the prior art of record fails to teach or render obvious the claimed configuration of the sidewalls of the first chip and fourth chip in combination with all other limitations in claim 1.
The primary reason for the allowable subject matter of claims 11-16 is the inclusion of the limitation an insulating encapsulant entirely covering each sidewall of the second chip such that the insulating encapsulant is located between the second chip and the encapsulant in combination with the other limitations of the claim.  For example: the prior art of record fails to teach or render obvious the claimed encapsulant and insulating encapsulant in combination with all other limitations in claim 11.
The primary reason for the allowable subject matter of claims 17 and 19-20 is the inclusion of the limitation wherein sidewalls of the third chip are aligned with sidewalls of the dummy chip, and the semiconductor substrate of the third chip extends continuously from an edge of the third chip to another edge of the third chip in combination with the other limitations of the claim.  For example: the prior art of record fails to teach or render obvious the claimed configuration of the sidewalls of the third chip and dummy chip in combination with all other limitations in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lou (US 20160155723 A1) discloses stacked chips but fails to teach the claimed sidewall or encapsulant configurations.
Kelly (US 20170133310 A1) discloses stacked chips but fails to teach the claimed sidewall or encapsulant configurations.
Yee (US 20170062383 A1) discloses stacked chips but fails to teach the claimed sidewall or encapsulant configurations.
Kim (US 20180006006 A1) discloses stacked chips but fails to teach the claimed sidewall or encapsulant configurations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817